Exhibit 10.8

 

EXECUTION COPY

 

EMPLOYMENT AGREEMENT

 

THIS EMPLOYMENT AGREEMENT (this “Agreement”) is made and entered into this ___
day of January, 2003, by and between Inergy GP, LLC, a Delaware limited
liability company (the “Company”), and Laura Ozenberger, an individual
(“Employee”).

 

The Company and Employee hereby agree as follows:

 

1. Employment. Employee is being employed by the Company as the Company’s Vice
President – General Counsel upon and subject to the terms and conditions of this
Agreement. During the term of her employment under this Agreement, Employee
shall report to the Company’s President or Chief Executive Officer. Employee
shall be appointed to the Company’s senior management team which sets the
strategic direction of the Company. Employee shall begin her employment with the
Company on February 10, 2003.

 

2. Duties. During the term of her employment under this Agreement, Employee will
perform her duties hereunder at such time or times as the Company may reasonably
request. Employee’s duties may be varied by the Company from time to time
without violating the terms of this Agreement, provided such duties are
generally consistent with those of a general counsel, and shall include:
(i) devoting her best efforts and her entire business time to further properly
the interests of the Company to the satisfaction of the Company, (ii) being
subject to the Company’s direction and control at all times with respect to her
activities on behalf of the Company, (iii) complying with all rules, orders,
regulations, policies, practices and decisions of the Company, (iv) truthfully
and accurately maintaining and preserving all records and making all reports as
the Company may require, and (v) fully accounting for all monies and other
property of the Company of which she may from time to time have custody and
delivering the same to the Company whenever and however directed to do so.

 

3. Compensation. For all services rendered by Employee to the Company, the
Company shall pay Employee a salary (the “Salary”) at the annual rate of One
Hundred Fifty-Five Thousand Dollars ($155,000), payable in arrears in accordance
with the Company’s general payroll practices. All payments and benefits provided
pursuant to this Agreement shall be subject to income tax withholding and other
applicable tax and withholding requirements. Such Salary shall be reviewed from
time to time by the Company but no less often than annually and may be
increased, but not decreased, by the Company in its discretion.

 

4. Expenses. The Company shall reimburse Employee for all ordinary and necessary
out-of-pocket expenses incurred and paid by Employee in the course of the
performance of Employee’s duties pursuant to this Agreement and consistent with
the Company’s policies in effect from time to time with respect to travel,
entertainment and other business expenses, and subject to the Company’s
requirements with respect to the manner of approval and reporting of such
expenses.



--------------------------------------------------------------------------------

5. Additional Benefits.

 

(a) Employee shall be eligible for such fringe benefits, if any, by way of
insurance, hospitalization and vacations normally provided to other members of
the executive management of the Company generally and such additional benefits
as may be from time to time agreed upon in writing between Employee and the
Company.

 

(b) For the fiscal year ending September 30, 2003, and for each subsequent
fiscal year during the term of this Agreement, the Company agrees to pay
Employee a performance bonus based on targeted DCF (as defined below) for such
fiscal year. For each fiscal year as to which Employee is eligible to receive a
bonus under this Section 5(b), the Company shall establish a targeted DCF. If
the actual DCF for any such fiscal year is equal to or greater than the targeted
DCF for such fiscal year, the Company will pay Employee a cash bonus within
three months after the end of such fiscal year. For each such fiscal year, such
bonus will be in the amount of: (i) Fifty Thousand Dollars ($50,000), if actual
DCF for such fiscal year is equal to or greater than targeted DCF for such
fiscal year but less than 110% of such targeted DCF; (ii) Sixty-Five Thousand
Dollars ($65,000), if actual DCF for such fiscal year is equal to or greater
than 110% of targeted DCF for such fiscal year but less than 120% of such
targeted DCF; and (iii) Eighty Thousand Dollars ($80,000), if actual DCF for
such fiscal year is equal to or greater than 120% of targeted DCF for such
fiscal year; provided, however, that for the fiscal year ending September 30,
2003, such bonus amounts shall be (i) $33,333, (ii) $43,333, and (iii) $53,333,
respectively. Notwithstanding the foregoing, in order to receive a bonus
pursuant to this Section 5(b), Employee must have been continuously employed by
the Company from the date set forth in Section 1 until the end of the relevant
fiscal year. The term “DCF” means, for the relevant fiscal year, EBITDA of
Inergy, L.P., a Delaware limited partnership, and its subsidiaries, minus the
sum of interest expense and maintenance capital expenditures (all as determined
by the Company, which determination is final).

 

(c) As part of the initial public offering on July 31, 2001 by Inergy, L.P. of
common units representing limited partner interests of Inergy, L.P.:

 

(i) Inergy, L.P. issued senior and junior subordinated units (collectively, the
“Subordinated Units”) that have a yield equal to (but subordinated to) the yield
on the publicly-traded common units;

 

(ii) The subordination period on the Subordinated Units will end once Inergy,
L.P. meets the financial tests set forth in its partnership agreement, but it
generally cannot end before June 30, 2006 with respect to the senior
subordinated units and June 30, 2008 with respect to the junior subordinated
units. When the applicable subordination period ends, all remaining Subordinated
Units will convert into common units on a one-for-one basis and will receive
distributions pro rata with all other common units; and

 

(iii) As set forth in Inergy, L.P.’s partnership agreement, the Subordinated
Units may convert to common units in whole or in part.

 

2



--------------------------------------------------------------------------------

Employee shall receive a conversion bonus in the amount of Two Hundred Thousand
Dollars ($200,000) upon the last to occur of (A) the conversion of all
Subordinated Units to common units, and (B) Inergy, L.P. paying four consecutive
quarterly distributions to all of its unitholders (including the holders of the
Subordinated Units, if any) in an amount equal to at least ninety cents ($.90)
per unit per quarter, with such bonus to be paid within sixty (60) days after
the last such event. The Company may, in its sole discretion, pay all or part of
such conversion bonus prior to the date on which Employee is entitled to receive
such conversion bonus. Notwithstanding the foregoing, in order to receive a
bonus under this Section 4(c), Employee must have been continuously employed by
the Company from the date set forth in Section 1 until the last such event.

 

6. Covenant Not to Disclose Confidential Information. Employee acknowledges that
during the course of her employment with the Company Employee has or will have
access to and knowledge of certain information and data that the Company or any
subsidiary, parent or affiliate of the Company considers confidential and that
the release of such information or data to unauthorized persons or entities
would be extremely detrimental to the Company. As a consequence, Employee hereby
agrees and acknowledges that she owes a duty to the Company not to disclose, and
agrees that, during or after the term of her employment, without the prior
written consent of the Company, she will not communicate, publish or disclose,
to any person or entity anywhere or use (for her own benefit or the benefit of
others) any Confidential Information (as hereinafter defined) for any purpose
other than carrying out her duties as contemplated by this Agreement. Employee
will use her best efforts at all times to hold in confidence and to safeguard
any Confidential Information to ensure that any unauthorized persons or entities
do not gain possession of any Confidential Information and, in particular, will
not permit any Confidential Information to be read, duplicated or copied.
Employee will return to the Company all originals and copies of documents and
other materials, whether in printed or electronic format or otherwise,
containing or derived from Confidential Information in Employee’s possession or
under Employee’s control when the duties of Employee no longer require
Employee’s possession thereof, or whenever the Company shall so request, and in
any event will return all such Confidential Information within ten (10) days if
the employment relationship with the Company is terminated for any or no reason
and will not retain any copies thereof. Employee acknowledges that Employee is
obligated to protect the Confidential Information from disclosure or use even
after termination of such employment relationship. For purposes hereof, the term
“Confidential Information” shall mean any information or data used by or
belonging or relating to the Company or any subsidiary, parent or affiliate of
the Company, or any party to whom the Company owes a duty of confidentiality
that is not known generally to the industry in which the Company or any
subsidiary, parent or affiliate of the Company, or any party to whom the Company
owes a duty of confidentiality is or may be engaged, including, but not limited
to, any and all trade secrets, proprietary data and information relating to the
Company’s or any subsidiary, parent or affiliate of the Company’s, or any party
to whom the Company owes a duty of confidentiality past, present or future
business and products, price lists, customer lists, processes, procedures or
standards, know-how, manuals, hardware, software, source code, business
strategies, records, marketing plans, drawings, technical information,
specifications, designs, patent information, financial information, whether or
not reduced to writing, or information or data that the Company or any
subsidiary, parent or affiliate of the Company or any party to whom the Company
owes a duty of confidentiality advises Employee

 

3



--------------------------------------------------------------------------------

should be treated as confidential information. Confidential Information does not
include any information that: (i) is rightfully known to Employee prior to
Employee’s employment, and independent of any disclosure or access to the
information via the Company as evidenced by Employee’s written records; or
(ii) is or later becomes part of the public domain and known within the relevant
industry through no fault of Employee.

 

7. Disclosure and Assignment of Intellectual Property.

 

(a) Employee agrees that the Company shall become the owner of all inventions,
discoveries, developments, ideas, writings, and expressions, including, but not
limited to, any and all concepts, improvements, techniques, know-how,
innovations, systems, processes, machines, current or proposed products, works,
information, reports, papers, logos, computer programs, designs, marketing
materials, and methods of manufacture, distribution, management or other methods
(whether or not reduced to writing and whether or not patentable or protectable
by copyright), that Employee conceives, develops, creates, makes, perfects or
reduces to practice in whole or in part while employed by the Company or within
one (1) year after termination of Employee’s employment for any or no reason,
and that: (i) directly or indirectly relate to or arise out of Employee’s job
responsibilities for the Company or the performance of the duties of Employee’s
employment by the Company; (ii) result from research, development, or other
activities of the Company; or (iii) relate or pertain in any way to the existing
or reasonably anticipated scope, business or products of the Company or any
subsidiary, parent or affiliate of the Company (hereinafter the “Intellectual
Property”). All of the right, title and interest in and to the Intellectual
Property shall become exclusively owned by the Company or its nominee regardless
of whether or not the conception, development, creation, making, perfection or
reduction to practice of such Intellectual Property involved the use of the
Company’s time, facilities or materials and regardless of where such
Intellectual Property may be conceived, made or perfected.

 

(b) Employee agrees to promptly and fully disclose in writing to the Company all
inventions, discoveries, developments, ideas, writings, and expressions
conceived, developed, created, made, perfected or reduced to practice, in whole
or in part, while employed by the Company or within one (1) year after
termination of Employee’s employment for any or no reason, regardless of whether
Employee believes the invention, discovery, development, writing, expression or
idea should be considered Intellectual Property of the Company under any
provision of this Agreement, in order to enable the Company to make a
determination as to its rights with respect to the same.

 

(c) Any and all information relating to Intellectual Property shall be
considered Confidential Information and shall not be disclosed by Employee to
any person or entity outside of the Company.

 

(d) Any Intellectual Property that is the subject of copyright shall be
considered a “work made for hire” within the meaning of the Copyright Act of
1976, as amended, and shall be the sole property of the Company or its nominee.
To the extent that the Company does not automatically own any such Intellectual
Property as a work made for hire, Employee shall assign all right, title and
interest in and to such Intellectual

 

4



--------------------------------------------------------------------------------

Property to the Company. All right, title and interest in and to any other
Intellectual Property, including, but not limited to, patent, industrial design,
trademark, trade dress and trade secret rights shall be assigned and is hereby
assigned exclusively to the Company or its nominee. Employee further agrees to
execute and deliver all documents and do all acts that the Company shall deem
necessary or desirable to secure to the Company or its nominee the entire right,
title and interest in and to the Intellectual Property, including, but not
limited to, executing applications for any United States and/or foreign patents
or copyright registrations, disclosing relevant prior art, reviewing office
actions and providing technical input to assist the Company in overcoming any
rejections. Any document prepared and filed pursuant to this Section 7(d) shall
be prepared and filed at the Company’s expense. Employee further agrees to
cooperate with the Company as reasonably necessary to maintain or enforce the
Company’s rights in the Intellectual Property. Employee hereby irrevocably
appoints the President of the Company as Employee’s attorney-in-fact with
authority to execute for Employee and on Employee’s behalf any and all
assignments, patent or copyright applications, or other instruments and
documents required to be executed by Employee pursuant to this Section 7(d), if
Employee is unwilling or unable to execute same.

 

(e) The Company shall have no obligation to use, attempt to protect by patent or
copyright, or promote any of the Intellectual Property; provided, however, that
the Company, in its sole discretion, may reward Employee for any especially
meritorious contributions in any manner it deems appropriate or may provide
Employee with full or partial releases as to any subject matter contributed by
Employee in which the Company is not interested.

 

8. Legal Proceedings to Compel Disclosure. In the event that Employee is
requested pursuant to, or required by, applicable law, regulation, or legal
process, to disclose any Confidential Information or Intellectual Property,
Employee shall notify the Company of such request within five (5) days of such
request being made and shall enable the Company or any subsidiary, parent or
affiliate of the Company to seek an appropriate protective order. In the event
that such a protective order or other protective remedy is not obtained,
Employee shall furnish only that portion of the Confidential Information or
Intellectual Property that, in the opinion of Employee’s counsel, is legally
required and will exercise Employee’s best efforts to obtain reliable assurances
that confidential treatment will be accorded the Confidential Information or
Intellectual Property.

 

9. Covenant Not to Compete. Employee acknowledges that during her employment
with the Company she, at the expense of the Company, will be specially trained
in the business of the Company, will establish favorable relations with the
customers, clients and accounts of the Company or any subsidiary, parent or
affiliate of the Company and will have access to Intellectual Property, trade
secrets and Confidential Information of the Company or any subsidiary, parent or
affiliate of the Company. Therefore, in consideration of such training and
relations, and in consideration of her employment with the Company, and to
further protect the Intellectual Property, trade secrets and Confidential
Information of the Company or any subsidiary, parent or affiliate of the
Company, Employee agrees that for a period commencing on the date set forth in
Section 1 of this Agreement and ending on the later of (i) one year from and
after the date of the voluntary or involuntary termination of such employment
for any or no

 

5



--------------------------------------------------------------------------------

reason (including, without limitation, a termination due to the fulfillment of
the then-current term of this Agreement pursuant to Section 12(a) of this
Agreement), and (ii) the third anniversary of the date of set forth in
Section 1, provided, however, that in either event the Company shall have the
option to extend such period of time by an additional one year period by
electing to continue to pay Employee’s salary at the time of termination
(including, without limitation, a termination due to the fulfillment of the
then-current term of this Agreement pursuant to Section 12(a) of this
Agreement), payable bi-monthly in arrears, she will not, directly or indirectly,
without the express written consent of the Company, except when and as requested
to do in and about the performing of her duties under this Agreement:

 

(a) own, manage, operate, control or participate in the ownership, management,
operation or control of, or have any interest, financial or otherwise, in or act
as an officer, director, partner, member, principal, employee, agent,
representative, consultant or independent contractor of, or in any way assist,
any individual or entity in the conduct of any business that (1) trades,
markets, sells or distributes propane gas (at retail, wholesale or otherwise),
gathers, processes, stores, transports, trades, markets or distributes natural
gas or liquefied by-products of natural gas or petroleum (at retail, wholesale
or otherwise) or sells, services and installs parts, appliances or supplies
related thereto, and (2) is located in or doing business within a fifty
(50) mile radius of (i) any current business location of the Company or any
subsidiary, parent or affiliate of the Company or (ii) any future business
location of the Company or any subsidiary, parent or affiliate of the Company if
the Company or its subsidiary, parent or affiliate had commenced business
operations at such future business location before Employee had engaged in
competing business operations within fifty (50) miles of such future business
location;

 

(b) divert or attempt to divert clients or customers (whether or not such
persons have done business with the Company or any subsidiary, parent or
affiliate of the Company once or more than once) or accounts of the Company or
any subsidiary, parent or affiliate of the Company; or

 

(c) entice or induce or in any manner influence any person who is or shall be in
the employ or service of the Company or any subsidiary, parent or affiliate of
the Company to leave such employ or service for the purpose of engaging in a
business that may be in competition with any business now or at any time during
the period hereof engaged in by the Company or any subsidiary, parent or
affiliate of the Company.

 

Notwithstanding the foregoing provisions, Employee may (i) take action for, on
behalf of, and at the direction of the Company pursuant to a written agreement
with the Company or otherwise, and (ii) own up to five percent (5%) of the
outstanding equity securities in any corporation or entity (including, but not
limited to, units in a master limited partnership) that is listed upon a
national stock exchange or actively traded in the over-the-counter market.

 

10. Specific Performance. Recognizing that irreparable damage will result to the
Company in the event of the breach or threatened breach of any of the foregoing
covenants and assurances by Employee contained in Sections 6, 7, 8 or 9 hereof,
and that the Company’s remedies at law for any such breach or threatened breach
will be inadequate, the Company and

 

6



--------------------------------------------------------------------------------

its successors and assigns, in addition to such other remedies which may be
available to them, shall be entitled to an injunction, including a mandatory
injunction, to be issued by any court of competent jurisdiction ordering
compliance with this Agreement or enjoining and restraining Employee, and each
and every person, firm or company acting in concert or participation with him,
from the continuation of such breach and, in addition thereto, she shall pay to
the Company all ascertainable damages, including, but not limited to, costs and
reasonable attorneys’ fees sustained by the Company by reason of the breach or
threatened breach of such covenants and assurances. The covenants and
obligations of Employee set forth in Sections 6, 7, 8 and 9 hereof are in
addition to and not in lieu of or exclusive of any other obligations and duties
of Employee to the Company, whether express or implied in fact or in law.

 

11. Company Policies. Employee agrees to affirmatively support the Company’s
policies and practices as they may from time to time be adopted by the Company,
including, but not limited to, policies against discrimination and harassment in
the workplace.

 

12. Term and Termination.

 

(a) Subject to earlier termination as provided in Sections 12(b) and 12(c)
below, the term of Employee’s employment under this Agreement shall be three
(3) years from the date hereof and automatically shall be extended for
consecutive one (1) year periods thereafter unless either party elects to
terminate such employment and notifies the other party of such election at least
thirty (30) days prior to the end of the then-current term.

 

(b) Notwithstanding Section 12(a) above, Employee’s employment with the Company
shall terminate immediately upon the death, disability or adjudication of legal
incompetence of Employee, or upon the Company’s ceasing to carry on its business
without assigning this Agreement pursuant to Section 18 or becoming bankrupt.
For purposes of this Agreement, Employee shall be deemed to be disabled when
Employee has become unable, by reason of physical or mental disability, to
satisfactorily perform the essential functions of her job and there is no
reasonable accommodation that can be provided to enable him to perform
satisfactorily those essential functions. Such matters shall be determined by,
or to the reasonable satisfaction of, the Company.

 

(c) Notwithstanding Section 12(a) above, the Company may terminate Employee’s
employment at any time for Cause or without Cause. “Cause” means: (i) Employee
has failed to perform her duties as an employee of the Company, to perform any
obligation under this Agreement or to observe and abide by the Company’s
policies and decisions, provided that the Company has given Employee at least
thirty (30) days notice prior to such termination specifying that failure in
reasonable detail and Employee is unsuccessful in correcting that failure or in
preventing its reoccurrence; (ii) Employee has refused to comply with specific
directions of her supervisor or other superior, provided that such directions
are consistent with Employee’s position of employment; (iii) Employee has
engaged in misconduct that is injurious to the Company; (iv) Employee has been
convicted of, or has entered a plea of nolo contendere to, any crime involving
the theft or willful destruction of money or other property, any crime involving
moral turpitude or fraud, or any crime constituting a felony; (v) Employee has
engaged in

 

7



--------------------------------------------------------------------------------

acts or omissions against the Company constituting dishonesty, breach of
fiduciary obligation, or intentional wrongdoing or misfeasance; (vi) Employee
has engaged in the use of alcohol or drugs on the job, or has engaged in
excessive absenteeism from the performance of her duties as the Company’s
employee, other than for reasons of illness; or (vii) Employee is no longer able
to practice law in the State of Missouri.

 

(d) In the event Employee’s employment with the Company is terminated (i) as a
result of the death, disability, adjudication of legal incompetence of Employee,
(ii) as a result of the Company becoming bankrupt, (iii) by the Company for
Cause, or (iv) by Employee for any or no reason, the Company shall pay or
provide to Employee:

 

(i) such Salary as Employee shall have earned and not yet received through the
date of such employment termination, determined on a pro rata basis based on the
number of work days in the month of termination;

 

(ii) such earned but unpaid performance and subordination bonuses, if any,
pursuant to Sections 5(b) and 5(c); and

 

(iii) such other fringe benefits (other than any bonus, severance pay benefit or
participation in the Company’s 401(k) employee benefit plan) normally provided
to employees of the Company as Employee shall have earned and not yet received
through the date of such employment termination, determined on a pro rata basis
based on the number of work days in the month of termination.

 

(e) In the event the Company terminates Employee’s employment with the Company
(i) without Cause, or (ii) as a result of the Company ceasing to carry on its
business without assigning this Agreement pursuant to Section 18, the Company
shall pay or provide to Employee:

 

(i) the unpaid amount of Employee’s Salary for the remainder of the then-current
term of this Agreement, with such amount to be paid bi-monthly in arrears;

 

(ii) such earned but unpaid performance and subordination bonuses, if any,
pursuant to Sections 5(b) and 5(c); and

 

(iii) such other fringe benefits (other than any bonus, severance pay benefit or
participation in the Company’s 401(k) employee benefit plan) normally provided
to employees of the Company as Employee shall have earned and not yet received
through the date of such employment termination, determined on a pro rata basis
based on the number of work days in the month of termination.

 

13. Survival of Obligations. All obligations of Employee that by their nature
involve performance, in any particular, after the expiration or termination of
Employee’s employment with the Company, or that cannot be ascertained to have
been fully performed until after the expiration or termination of Employee’s
employment with the Company, shall survive the expiration or termination of this
Agreement. Except as otherwise specifically provided in

 

8



--------------------------------------------------------------------------------

this Agreement, all of the Company’s obligations under this Agreement will
terminate at the time this Agreement or Employee’s employment with the Company
is terminated for any reason.

 

14. Notice. Any notice, request, consent or communication under this Agreement
shall be effective only if it is in writing and personally delivered or sent by
certified mail, return receipt requested, postage prepaid, or by a nationally
recognized overnight delivery service, with delivery confirmed, addressed as
follows:

 

If to the Company:

 

Name:         With Copy To: Inergy GP, LLC         Stinson Morrison Hecker LLP 2
Brush Creek Blvd. Suite 200         1201 Walnut Street, Suite 2800 Kansas City,
Missouri 64112         Kansas City, Missouri 64106 Attn: John J. Sherman        
Attn: Paul E. McLaughlin If to Employee:           Name:           Laura
Ozenberger                                  

 

or such other persons and/or addresses as shall be furnished in writing by any
party to the other party, and shall be deemed to have been given only upon its
delivery in accordance with this Section 14.

 

15. No Conflicts. Employee represents and warrants to the Company that neither
the execution nor delivery of this Agreement, nor the performance of Employee’s
obligations hereunder will conflict with, or result in a breach of, any term,
condition, or provision of, or constitute a default under, any obligation,
contract, agreement, covenant or instrument to which Employee is a party or
under which Employee is bound, including, but not limited to, the breach by
Employee of a fiduciary duty to any former employers.

 

16. Entire Agreement; Amendment; Termination of Previous Agreement. This
Agreement cancels and supersedes all previous agreements relating to the subject
matter of this Agreement, written or oral, between the parties hereto and
contains the entire understanding of the parties hereto with respect to the
subject matter hereof and shall not be amended, modified or supplemented in any
manner whatsoever except as otherwise provided herein or in writing signed by
each of the parties hereto.

 

17. Potential Unenforceability of Any Provision. If a final judicial
determination is made that any provision of this Agreement is an unenforceable
restriction against Employee, the provisions hereof shall be rendered void only
to the extent that such judicial determination finds such provisions
unenforceable, and such unenforceable provisions shall automatically be
reconstituted and become a part of this Agreement, effective as of the date
first written above, to the maximum extent in favor of the Company that is
lawfully enforceable.

 

9



--------------------------------------------------------------------------------

A judicial determination that any provision of this Agreement is unenforceable
shall in no instance render the entire Agreement unenforceable, but rather the
Agreement will continue in full force and effect absent any unenforceable
provision to the maximum extent permitted by law.

 

18. Assignment. This Agreement is personal and not assignable by Employee but it
may be assigned by the Company without notice to or consent of Employee to, and
shall thereafter be binding upon and enforceable by, any affiliate of the
Company and any person or entity who shall acquire or succeed to substantially
all of the business or assets of the Company or substantially all of the
business or assets of the operating unit to which Employee is assigned (and such
person shall be deemed included in the definition of the “Company” for all
purposes of this Agreement) but is not otherwise assignable by the Company.

 

19. Waiver of Breach. Failure of the Company to demand strict compliance with
any of the terms, covenants or conditions hereof shall not be deemed a waiver of
the term, covenant or condition, nor shall any waiver or relinquishment by the
Company of any right or power hereunder at any one time or more times be deemed
a waiver or relinquishment of the right or power at any other time or times.

 

20. Expenses. If any action at law or in equity is necessary to enforce or
interpret the terms of this Agreement, the prevailing party shall be entitled to
reasonable attorney’s fees, costs and necessary disbursements in addition to any
other relief to which such party may be entitled.

 

21. Headings. The headings of the sections of this Agreement have been inserted
for convenience of reference only and shall in no way restrict or otherwise
modify any of the terms or provisions hereof.

 

22. Governing Law. This Agreement and all rights and obligations of the parties
hereunder shall be governed by, and construed and interpreted in accordance
with, the laws of the State of Missouri applicable to agreements made and to be
performed entirely within the State, including, but not limited to, all matters
of enforcement, validity and performance.

 

23. Counterparts. This Agreement may be executed in any number of counterparts,
each of which shall be deemed to be an original and all of which shall
constitute one agreement that is binding upon both of the parties hereto,
notwithstanding that both parties are not signatories to the same counterpart.

 

10



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the Company has caused this Agreement to be duly executed,
and Employee has hereunto set her hand, on the day and year first above written.

 

INERGY GP, LLC

By:   /s/    JOHN J. SHERMAN             John J. Sherman, President    
/s/    LAURA OZENBERGER             LAURA OZENBERGER

 

11